DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1-2 be found allowable, claims 5-6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 3 and 5, the examiner finds the limitations within the polarization image detector confusing.  Firstly the examiner notes that the instant claims appear to be covering the embodiment of figure 13a.  As the noted figure contains both a beam splitter as claimed and a polarizer and a camera connected to a processor.  The examiner notes though that the figure explicitly contains two polarizers and two cameras which the examiner finds essential to the basic working of the embodiment.  Specifically the processor coupled to the image capturing devices could not process the data to provide a map of any defects with out being linked to both cameras and polarizers that are used in conjunction with one singular beamsplitter.  The examiner further believes this may be an additional lack of clarity of the claim causing the issue.  As the claim element prior starts with “a plurality of image capturing devices”, then goes on to state that “wherein the plurality of image capturing devices further includes a polarization image detector” and that detector further includes the parts in question.  It is therefore unclear if applicant is intending for the plurality of image capturing devices to each have a polarization image detector or whether only one “polarization image detector” is used in conjunction with another unclaimed (or without further clear description) distinct image capturing device.  However, even if it is assumed that applicant was attempted to claim that each image capture device of which there are at least two, contains a polarization image detector, the claim would again be unclear.  As then each polarization image detector would comprise a beam splitter.  The examiner fails to find support for a polarization image detector that uses two beam splitters in this manner.  The claims are therefore interpreted to require in light of figure 13A, a singular beam splitter that relays light to effectively two polarization image detectors that contain a polarizer and camera, both linked to the processor for mapping any defects in the additive manufactures part.  Claims 2, 4 and 6 are likewise rejected for their dependency on instant claims 1, 3 and 5.
As to claims 2, 4 and 6, the examiner is unclear how the polarization image detector can further comprise the components as detailed in the instant claims in question.  Specifically it would seem applicant is trying to cover the embodiment of figure 13C in the noted claims.  However, in no instance does the embodiment of figure 13C require a beam splitter, a polarizer, then a second polarizer array.  Thus the combination of the dependent claims with the independent claims from which they depend make it unclear as to how structurally the combination of the two claims would work.  Specifically how would the polarizer of claim 1 be used in conjunction with the polarizer array of instant claim 2.  Further how would any of the parts of instant claim 2 be used with the beam splitter of claim 1, as no embodiment shows the combination of a lens arrays used in conjunction with a beam splitter.  As such it is found entirely unclear how the combination of the claims would be structurally configured as a whole (i.e. as claimed).  For examination purposes the examiner is simply interpreting the limitations of claim 2 as consistent with figure 13C.
Examiner’s Note
	The examiner has not yet at this time indicated any allowable subject matter based on the lack of clarity of the instant claims as addressed above.  However, it is believed if the claims are amended consistent with the embodiment shown in figure 13A, specifically, the use of two polarizers and two cameras for defect map measurement the claim could potentially be in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael P LaPage/           Primary Examiner, Art Unit 2886